Exhibit 10.25

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 16th day
of August, 2010, by and between Spectrum Brands, Inc., a Delaware corporation
(the “Company”) and Terry L. Polistina (the “Executive”).

WHEREAS, on June 16, 2010, the Company consummated that certain Agreement and
Plan of Merger dated February 9, 2010 with Russell Hobbs, Inc., a Delaware
corporation (Russell Hobbs), Spectrum Brands Holdings, Inc., a Delaware
corporation (“Parent”), Battery Merger Corp., a Delaware corporation, and Grill
Merger Corp., a Delaware corporation (the “Merger Agreement”) whereby Russell
Hobbs became a subsidiary of the Company;

WHEREAS, the Company and the Executive wish to replace in its entirety the terms
of Executive’s December 30, 2008 Amended and Restated Employment Agreement with
Russell Hobbs, formerly known as Salton, Inc. (the “Prior Agreement”) as the
Company desires to employ the Executive upon the terms and conditions set forth
herein; and

WHEREAS, the Executive is willing and able to accept such employment on such
terms and conditions;

WHEREAS, following the execution of this Agreement, the Prior Agreement will be
of no further force and effect and neither the Company nor Executive will have
any further rights or obligations thereunder; and

WHEREAS, Executive’s continued employment with the Company is expressly
conditioned upon the agreement by the Executive to the terms and conditions of
such employment as contained in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein (promises that include benefits to which Executive would not otherwise be
entitled or receive), and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1.      Employment Duties and Acceptance. The Company hereby employs the
Executive, and the Executive agrees to serve and accept employment with the
Company at the level of business segment President. Initially, the Executive
shall be President of the Company’s Small Appliances business segment, although
that segment is subject to change in the discretion of the Chief Executive
Officer of the Company. The Executive reports directly to the Chief Executive
Officer of the Company. During the Term (as



--------------------------------------------------------------------------------

defined below) the Executive shall devote all of his working time to such
employment, and shall devote his best efforts to advance the interests of the
Company. The Executive understands that his role may also, at the discretion of
the Company, involve serving in a like position with Parent, the Company’s
ultimate Parent entity.

2.      Term of Employment. Subject to earlier termination of employment under
Section 4 hereof, the Executive’s employment and appointment hereunder shall be
for a term commencing on the date hereof and expiring on September 30, 2012 (the
“Initial Term”). Upon expiration of the Initial Term and subject to termination
of employment under Section 4 hereof, this Agreement shall automatically extend
for successive renewal periods of one (1) year, unless either party provides
written notice at least ninety (90) days prior of its intention not to extend
the Term (“Renewal Term(s)”). The Initial Term and any Renewal Terms shall be
collectively referred to as the “Term”.

3.      Compensation. So long as Executive’s employment has not been terminated
pursuant to Section 4 hereof, in consideration of the performance by the
Executive of his duties hereunder, the Company shall pay or provide to the
Executive the following compensation and such other compensation as the Board of
Directors of the Company or the Parent (the “Board”) may determine which the
Executive agrees to accept in full satisfaction for his services:

 

  (a) Base Salary. The Executive shall receive a base salary of Five Hundred
Thousand Dollars ($500,000) per annum (effective as of June 16, 2010) for the
duration of the Term (“Base Salary”), which Base Salary shall be paid in equal
semi-monthly installments each year, to be paid semi-monthly in arrears. The
Board will review from time to time the Base Salary payable to the Executive
hereunder and may, in its discretion, increase the Executive’s Base Salary. Any
increased Base Salary shall become the “Base Salary” for purposes of this
Agreement.

 

  (b)

Bonus. The Executive shall receive a bonus for each fiscal year ending during
the Term, payable annually in arrears, which shall be based on Seventy Five
Percent (75%) of Base Salary paid during such fiscal year, provided the Company
achieves certain annual performance goals established by the Board from time to
time (the “Bonus”). The Board may, in its discretion, increase the annual Bonus.
Any such increased annual Bonus shall be and become the “Bonus” for such fiscal
year for purposes of this Agreement. The Incentive Bonus shall be payable in
cash in accordance with customary practices, but not later than the March 15
immediately following the end of the calendar year to which the applicable
Incentive Bonus relates. Except as specifically set forth herein, as a condition
precedent to the payment of the Bonus, the Executive must remain employed with
the Company on the date the Bonus is paid. Notwithstanding the foregoing,
commencing with fiscal year 2011, to the extent that

 

2



--------------------------------------------------------------------------------

 

Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
may be applicable, such Bonus shall be subject to, and contingent upon, such
shareholder approval as is necessary to cause the Bonus to qualify as
“performance-based compensation” under Section 162(m) of the Code and the
regulations promulgated thereunder as well as approval of this Section 3(b) by
the Compensation Committee of the Company and any other required committees.

 

  (c) Insurance Coverages. The Executive shall be entitled to such insurance and
all other benefits as are generally made available by the Company to its
executive officers.

 

  (d) Existing Stock-Based Awards. All restricted stock unit awards previously
granted to the Executive shall remain in full force and effect in accordance
with their terms.

 

  (e) New Stock Based Award. Subject to the Executive’s continued employment
with the Company: (i) in fiscal year 2011, the Executive shall receive a grant
of stock awards for fiscal year 2011 consisting of 77,778 restricted stock units
covering common shares of the Parent (the “RSUs”) and options to purchase 33,333
shares of common stock of the Parent (the “Options”) and (ii) in fiscal year
2012, the Executive shall receive a grant for fiscal year 2012 of 77,778 RSUs
and 33,333 Options. The vesting of the RSUs and the Options will be subject to
time and performance based vesting and shall be subject to the terms and
conditions as more fully set forth on Exhibit A, attached hereto. For the
avoidance of doubt, the Executive will not be entitled to the grant of RSUs or
Options following the termination of his employment with the Company.

 

  (f) Vacation. The Executive shall be entitled to four (4) weeks vacation each
year.

 

  (g) Other Expenses. The Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by the Executive in
the performance of the Executive’s duties under this Agreement, upon
presentation of expense statements, vouchers or other supporting information in
accordance with Company policy. All expense reimbursements and other perquisites
of the Executive are reviewable periodically by the Compensation Committee of
the Board.

 

  (h)

Vehicle. Pursuant to the Company’s policy for use of vehicles by executives,
Executive shall be provided the use of a leased vehicle. Unless the Executive’s
employment is terminated by the Company for Cause or by the Executive pursuant
to Section 4(d), Executive

 

3



--------------------------------------------------------------------------------

 

shall be permitted to drive his Company vehicle for the duration of the 12-month
period following termination; at the end of such 12-month period, Executive will
be permitted to purchase his Company vehicle at book value as of such date.

 

  (i) D&O Insurance. The Executive shall be entitled to indemnification from the
Company to the maximum extent provided by law, but not for any action, suit,
arbitration or other proceeding (or portion thereof) initiated by the Executive,
unless authorized or ratified by the Board. Such indemnification shall be
covered by the terms of the Company’s policy of insurance for directors and
officers in effect from time to time (the “D&O Insurance”). Copies of the
Company’s charter, by-laws and D&O Insurance will be made available to the
Executive upon request.

 

  (j) Legal Fees. The Company shall pay the Executive’s actual and reasonable
legal fees incurred in connection with the preparation of this Agreement.

4.      Termination.

 

  (a) Termination by the Company with Cause. The Company shall have the right at
any time to terminate the Executive’s employment hereunder upon written notice
upon the occurrence of any of the following (any such termination being referred
to as termination for “Cause”):

 

  (i) the commission by the Executive of any deliberate and premeditated act
taken by the Executive in bad faith against the interests of the Company;

 

  (ii) the Executive has been convicted of, or pleads nolo contendere with
respect to any felony, or of any lesser crime or offense having as its predicate
element fraud, dishonesty or misappropriation of the property of the Company;

 

  (iii) the habitual drug addiction or intoxication of the Executive which
negatively impacts his job performance or the Executive’s failure of a
company-required drug test;

 

  (iv) the willful failure or refusal of the Executive to perform his duties as
set forth herein or the willful failure or refusal to follow the direction of
the CEO or the Board, provided such failure or refusal continues after thirty
(30) days of the receipt of notice in writing from the Board of such failure or
refusal, which notice refers to this Section 4(a) and indicates the Company’s
intention to terminate the Executive’s employment hereunder if such failure or
refusal is not remedied within such thirty (30) day period; or

 

4



--------------------------------------------------------------------------------

  (v) the Executive materially breaches any of the terms of this Agreement or
any other agreement between the Executive and the Company which breach is not
cured within thirty (30) days subsequent to notice from the Company to the
Executive of such breach, which notice refers to this Section 4(a) and indicates
the Company’s intention to terminate the Executive’s employment hereunder if
such breach is not cured within such thirty (30) day period.

If such definition of termination for “Cause” set forth above conflicts with
such definition in the Executive’s time based or performance based stock option
or restricted stock agreements (collectively, the “Stock Agreements”), or any
agreements referred to therein, the definition set forth herein shall control.

 

  (b) Termination by Company for Death or Disability. The Company shall have the
right at any time to terminate the Executive’s employment hereunder upon thirty
(30) days prior written notice upon the Executive’s inability to perform his
duties hereunder by reason of any mental, physical or other Disability for a
period of at least six (6) consecutive months (for purposes hereof, “Disability”
has the same meaning as in the Company’s disability policy), if within 30 days
after such notice of termination is given, the Executive shall not have returned
to the full-time performance of his duties. The Company’s obligations hereunder
shall, subject to the provisions of Section 5(b), also terminate upon the death
of the Executive.

 

  (c) Termination by Company without Cause. The Company shall have the right at
any time to terminate the Executive’s employment for any other reason without
Cause upon sixty (60) days prior written notice or immediately with payment of
base salary in lieu of notice thereof to the Executive. Any failure by the
Company to renew the Term of this Agreement shall be deemed a termination by the
Company without Cause as of the expiration of the Term for all purposes of this
Agreement.

 

  (d) Voluntary Termination by Executive. The Executive shall be entitled to
voluntarily terminate his employment without Good Reason hereunder upon sixty
(60) days prior written notice to the Company. Any such termination shall be
treated as a termination by the Company for “Cause” under Section 5.

 

5



--------------------------------------------------------------------------------

  (e) Termination by the Executive for Good Reason. The Executive shall be
entitled to terminate his employment and appointment hereunder upon the
occurrence of Good Reason. Any such termination shall be treated as a
termination by the Company without Cause. For this purpose, a “Good Reason”
shall mean:

 

  (i) any reduction, not consented to by Executive, in Executive’s Base Salary
or target annual bonus opportunity then in effect;

 

  (ii) the relocation, not consented to by Executive, of the Company’s office at
which Executive is principally employed as of the date hereof to a location more
than seventy five (75) miles from such office, or the requirement by the Company
that Executive be based at an office other than the Company’s office at such
location on an extended basis, except for required travel on the Company’s
business to an extent substantially consistent with Executive’s business travel
obligations;

 

  (iii) a substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties;

 

  (iv) a breach by the Company of any of its other material obligations under
this Agreement and the failure of the Company to cure such breach within thirty
(30) days after written notice thereof by Executive; or

 

  (v) the failure of the Company to obtain the agreement from any successor to
the Company to assume and agree to perform this Agreement

provided, however, that in each case, Executive may not terminate his employment
for Good Reason unless Executive (A) provides the Company with 30 days advance
written notice of his intent to resign for Good Reason, (B) such notice is given
within 60 days of the events or circumstances claimed to give rise to Good
Reason, (C) the Company fails to cure such alleged violation during such 30 day
period and (D) if the Company fails to cure such alleged violation, Executive
must terminate his employment within six months of the initial occurrence of the
facts or circumstances giving rise to Good Reason.

For purposes of any stock option agreements or restricted stock award
agreements, termination for Good Reason shall be treated as a termination of
employment by the Company without “Cause.”

 

6



--------------------------------------------------------------------------------

  (f) Notice of Termination. Any termination (except due to the death of the
Executive) shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 8. For purposes of this Agreement, a
“Notice of Termination” means a written notice given prior to the termination
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date of this Agreement
(which date shall be not more than fifteen (15) days after the giving of such
notice, unless a longer notice is required pursuant to another section of this
Agreement). The failure by the Company to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Cause shall not waive
any right of the Company hereunder or preclude the Company from asserting such
fact or circumstance in enforcing its rights under this Agreement.

 

  (g) Upon termination of the Executive’s employment with the Company, unless
the Company requests otherwise, the Executive shall be deemed to have resigned,
effective immediately, from all directorships and other positions he held with
the Company and its affiliates and the Executive shall execute any documents
reasonably required to effectuate the foregoing

5.      Effect of Termination of Employment.

 

  (a) Termination by the Company with Cause or Voluntarily by the Executive. If
the Executive’s employment is terminated by the Company with Cause or if
Executive voluntarily terminates his employment hereunder (except for Good
Reason), the Executive’s salary and other benefits specified in Section 3 shall
cease at the time of such termination, and the Executive shall not be entitled
to any compensation specified in Section 3 which was not required to be paid
prior to such termination, provided, however, that the Executive shall be
entitled to continue to participate in the Company’s medical benefit plans to
the extent required by law Upon any such termination of employment, the Company
shall promptly pay to the Executive accrued salary and vacation pay,
reimbursement for expenses incurred through the date of termination in
accordance with Company policy, and accrued benefits through the Company’s
benefit plans, programs and arrangements.

 

  (b)

Without Cause, or for Good Reason, Death or Disability. If the Executive’s
employment is terminated (a) by the Company without

 

7



--------------------------------------------------------------------------------

 

Cause, (b) by Executive for Good Reason or (c) by reason of death or by the
Company for Disability, and the Executive executes a separation agreement with a
release of claims agreeable to the Company (to the extent that the Executive is
physically and mentally capable to execute such an agreement)within 30 days of
such termination of employment, the Executive’s salary and other benefits
specified in Section 3 shall cease at the time of such termination, and the
Executive shall not be entitled to any compensation specified in Section 3 which
was not required to be paid prior to such termination, provided, however, the
Company shall pay the Executive the amounts and provide the Executive the
benefits as follows:

 

  (i) The Company shall pay to the Executive as severance, an amount in cash
equal to double the sum of (i) the Executive’s Base Salary, and (ii) the annual
Bonus (if any) earned by the Executive pursuant to any annual bonus or incentive
plan maintained by the Company in respect of the fiscal year ending immediately
prior to the fiscal year in which the termination occurs, such cash amount to be
paid to the Executive ratably monthly in arrears over the 24-month period
immediately following such termination. Additionally, the Company shall promptly
pay to the Executive in cash following a termination under this Section 5(b) a
pro rata portion of the annual Bonus applicable to the fiscal year in which
termination occurs based on the amount the Executive would have earned for the
fiscal year in which termination occurs if the Executive’s employment had not
ceased. Such pro-ration shall be based on the number of weeks the Executive
worked during such fiscal year prior to such termination divided by 52. Payment
of this pro-rated Bonus amount will be made in cash at the same time which a
Bonus would have been paid to the Executive for the fiscal year in which
termination occurs if the Executive had not terminated employment with the
Company. Payments otherwise receivable by the Executive pursuant to this
Section 5(b)(i) shall cease immediately upon the discovery by the Company of the
Executive’s breach of the covenants contained in Section 6 or 7 hereof

 

  (ii)

For the 24-month period immediately following such termination, the Company
shall arrange to provide the Executive and his dependents the additional
benefits specified in Section 3(c) substantially similar to those provided to
the Executive and his dependents by the Company immediately prior to the date of
termination, at

 

8



--------------------------------------------------------------------------------

 

no greater cost to the Executive or the Company than the cost to the Executive
and the Company immediately prior to such date. Benefits otherwise receivable by
the Executive pursuant to this Section 5(b)(ii) shall cease immediately upon the
discovery by the Company of the Executive’s breach of the covenants contained in
Section 6 or 7 hereof. In addition, benefits otherwise receivable by the
Executive pursuant to this Section 5(b)(ii) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the 24-month period following the Executive’s termination of employment
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall reimburse the Executive for the excess, if any, of the cost of such
benefits to the Executive over such cost immediately prior to the date of
termination.

 

  (iii) The Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

 

  (iv) If the Executive’s employment with the Company terminates during the
Term, the Executive shall not be required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company
pursuant to this Section 5, and there shall be no reduction or offset of such
payments following Executive’s obtaining any other employment.

6.      Agreement Not to Compete.

 

  (a)

The Executive agrees that during the Non-Competition Period (as defined below),
he will not, directly or indirectly, in any capacity, either separately, jointly
or in association with others, as an officer, director, consultant, agent,
employee, owner, principal, partner or stockholder of any business, or in any
other capacity, provide services of the same or similar kind or nature that he
provides to the Company to, or have a financial interest in (excepting only the
ownership of not more than 1% of the outstanding securities of any class listed
on an exchange or the Nasdaq Stock Market), any competitor of the Company (which
means any person or organization that is in the business of or makes money from
designing, developing, or selling products or services similar to those products
and services developed, designed or sold by the Company); provided, however,
that the Executive may provide services to or have a financial interest in a
business that competes

 

9



--------------------------------------------------------------------------------

 

with the Company if his employment or financial interest is with a separately
managed or operated division or affiliate of such business that does not compete
with the Company. The “Non-Competition Period” is period of the Executive’s
employment hereunder plus a period of two (2) years immediately thereafter. In
recognition, acknowledgement and agreement that the Company’s business and
operations extend throughout North America and beyond, the parties agree that
the geographic scope of this covenant not to compete shall extend to North
America.

 

  (b) Without limiting the generality of clause (a) above, the Executive further
agrees that during the Non-Competition Period, he will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit divert, take away, or attempt to solicit, divert, or take away
or otherwise contact any of the Company’s customers with whom the Executive had
contact, responsibility for, or had acquired confidential information about by
virtue of his or her employment with the Company at any time during his or her
employment, if such contact is for the general purpose of selling products that
satisfy the same general needs as any products that the Company had available
for sale to its customers during the Non-Competition Period.

 

  (c) The Executive agrees that during the Non-Competition Period, he shall not
(i) contact in order to induce, solicit or encourage any person to leave the
Company’s employ and (ii) hire any person who is an employee or consultant under
contract with the Company or who was an employee or consultant during the six
month period preceding such activity, without the Company’s written consent.
Nothing in this paragraph is meant to prohibit an employee of the Company that
is not a party to this Agreement from becoming employed by another organization
or person.

 

  (d) The Non-Competition Period shall be tolled by and automatically extended
by the length of a breach by the Executive. If a court determines that the
foregoing restrictions are too broad or otherwise unreasonable under applicable
law, including with respect to time or space, the court is hereby requested and
authorized by the parties hereto to revise the foregoing restrictions to include
the maximum restrictions allowed under the applicable law.

 

  (e) The Executive hereby agrees not to defame or disparage the Company, its
affiliates and their respective officers, directors, members or employees. The
Executive hereby agrees to cooperate with the Company and its affiliates, upon
reasonable request, in refuting any defamatory or disparaging remarks by any
third party made in respect of the Company or its affiliates or their directors,
members, officers or employees.

 

10



--------------------------------------------------------------------------------

  (f) For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company.

7.      Secret Processes and Confidential Information.

 

  (a) The Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by the Executive from the Company and any confidential
information or materials of other parties received by the Executive in
connection with the performance of his duties hereunder. For purposes of this
Section 7(a), confidential information or materials shall include existing and
potential customer information, existing and potential supplier information,
product information, design and construction information, pricing and
profitability information, financial information, sales and marketing strategies
and techniques and business ideas or practices. The restriction on the
Executive’s use or disclosure of the confidential information or materials shall
remain in force during the Executive’s employment hereunder and until the
earlier of (x) a period of seven (7) years thereafter or (y) such information is
of general knowledge in the industry through no fault of the Executive or any
agent of the Executive. The Executive also agrees to return to the Company
promptly upon its request any Company information or materials in the
Executive’s possession or under the Executive’s control. This Section 7(a) is
not intended to preclude Executive from being gainfully employed by another.
Rather, it is intended to prohibit Executive from using the Company’s
confidential information or materials in any subsequent employment or employment
undertaken that is not for the benefit of the Company during the identified
period.

 

  (b)

The Executive will promptly disclose to the Company and to no other person, firm
or entity all inventions, discoveries, improvements, trade secrets, formulas,
techniques, processes, know-how and similar matters, whether or not patentable
and whether or not reduced to practice, which are conceived or learned by the
Executive during the period of the Executive’s employment with the Company,
either alone or with others, which relate to or result from the actual or
anticipated business or research of the Company or which result, to any extent,
from the Executive’s use of the Company’s premises or property (collectively
called the “Inventions”). The Executive acknowledges and agrees that all the

 

11



--------------------------------------------------------------------------------

 

Inventions shall be the sole property of the Company, and the Executive hereby
assigns to the Company all of the Executive’s rights and interests in and to all
of the Inventions, it being acknowledged and agreed by the Executive that all
the Inventions are works made for hire. The Company shall be the sole owner of
all domestic and foreign rights and interests in the Inventions. The Executive
agrees to assist the Company at the Company’s expense to obtain and from time to
time enforce patents and copyrights on the Inventions.

 

  (c) Upon the request of, and, in any event, upon termination of the
Executive’s employment with the Company for any reason, the Executive shall
promptly deliver to the Company all documents, data, records, notes, drawings,
manuals and all other tangible information in whatever form which pertains to
the Company, and the Executive will not retain any such information or any
reproduction or excerpt thereof. Nothing in this Agreement or elsewhere shall
prevent the Executive from retaining his desk calendars, address book and
rolodex.

 

  (d) Nothing in this Section 7 diminishes or limits any protection granted by
law to trade secrets or relieves the Executive of any duty not to disclose, use
or misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

8.      Notices. All notices or other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) upon confirmation of receipt when such notice or other
communication is sent by facsimile or telex, (c) one day after delivery to an
overnight delivery courier, or (d) on the fifth day following the date of
deposit in the United States mail if sent first class, postage prepaid, by
registered or certified mail. The addresses for such notices shall be as
follows:

 

  (a) For notices and communications to the Company:

Spectrum Brands, Inc.

601 Rayovac Drive

Madison, WI 53711

Facsimile: (608) 278-6363

Attention: General Counsel

 

  (b) For notices and communications to the Executive: at the address set forth
in the records of the Company, as updated at the request of the Executive from
time to time.

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

12



--------------------------------------------------------------------------------

9.      Section 409A.

 

  (a) This Agreement is intended to satisfy the requirements of Section 409A of
the Code (“Section 409A”) with respect to amounts, if any, subject thereto and
shall be interpreted and construed and shall be performed by the parties
consistent with such intent. This Agreement may be amended at any time, without
the consent of the Executive, to avoid the application of Section 409A in a
particular circumstance or to satisfy any of the requirements under
Section 409A. Notwithstanding the foregoing, the Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of the Executive in connection with payments
and benefits provided in accordance with the terms of this Agreement (including
any taxes and penalties under Section 409A of the Code), and neither the Company
nor any of its affiliates shall have any obligation to indemnify or otherwise
hold the Executive (or any beneficiary) harmless from any or all of such taxes
or penalties.

 

  (b) Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) the Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-1(h) and
(iii) the Executive is employed by a public company or a controlled group
affiliate thereof: no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to the Executive prior to the date that is
six (6) months after the date of the Executive’s separation from service or, if
earlier, the Executive’s date of death; following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum on the
earliest permissible payment date.

 

  (c)

Any payment or benefit due upon a termination of the Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
be paid or provided to the Executive only upon a “separation from service” as
defined in Treas. Reg. § 1.409A-1(h). Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A. Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury

 

13



--------------------------------------------------------------------------------

 

Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

 

  (d) Notwithstanding anything to the contrary in Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to the
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which the Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which the Executive’s
“separation from service” occurs. To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which the Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

10.      General.

 

  (a) Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Delaware, without reference to its conflicts of law
principles. The parties hereby consent to service of process at the address set
forth in Section 8 hereof.

EACH PARTY HEREBY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A JURY TRIAL IN
RESPECT OF ANY CLAIM, SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

  (b)

Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the

 

14



--------------------------------------------------------------------------------

 

terms hereof may be waived, only by a written instrument executed by all of the
parties hereto or, in the case of a waiver, by the party waiving compliance. The
failure of any party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same. No waiver by any party of the breach of any term or covenant contained
in this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.

 

  (c) Successors and Assigns. This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

 

  (d) Entire Agreement. This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof, including,
but not limited to the Prior Employment Agreement.

 

  (e) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signatures delivered by facsimile (including by “pdf”)
shall be deemed effective for all purposes.

 

  (f) Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation during his employment
hereunder in any benefit, bonus, incentive or other plan or program provided by
the Company or any of its affiliates and for which the Executive may qualify,
except for any severance plan, program, policy or arrangement. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan or program of the Company or any affiliated company at or subsequent to
the date of the Executive’s termination of employment with the Company shall,
subject to the terms hereof or any other agreement entered into by the Company
and the Executive on or subsequent to the date hereof, be payable in accordance
with such plan or program.

 

15



--------------------------------------------------------------------------------

  (g) Mitigation. In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. In the event that the Executive shall
give a Notice of Termination for Good Reason and it shall thereafter be
determined that Good Reason did not exist, the employment of the Executive
shall, unless the Company and the Executive shall otherwise mutually agree, be
deemed to have terminated, at the date of giving such purported Notice of
Termination, and the Executive shall be entitled to receive only those payments
and benefits which he would have been entitled to receive at such date had he
terminated his employment voluntarily at such date under Section 4(d) of this
Agreement.

 

  (h) Equitable Relief. The Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company, in addition to
all other available remedies, shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction without the necessity
of posting bond or proving the actual damage to the Company. If the Company or
one of its affiliates shall institute any action or proceeding to enforce any
such restrictive covenant, the Executive hereby waives the claim or defense that
the Company or such affiliate has an adequate remedy at law and agrees not to
assert in any such action or proceeding the claim or defense that the Company
has an adequate remedy at law. The foregoing shall not prejudice the Company’s
right to seek any other relief to which it may be entitled.

 

  (i)

Severability. Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 10(i) of this Agreement
shall be considered separate and independent from the other sections of this
Agreement and no invalidity of any one of those sections shall affect any other
section or provision of this Agreement. However, because it is expressly
acknowledged that the pay and benefits provided under this Agreement are
provided, at least in part, as consideration for the obligations imposed upon
Executive under Sections 6(a), 6(b), 6(c), 7(a) and 7(b), should Executive
challenge those obligations or any court of competent jurisdiction determine
that any of the provisions under these Sections is unlawful or unenforceable,
such that Executive need not honor those provisions, then Executive shall not
receive the pay and benefits, provided for in this Agreement following

 

16



--------------------------------------------------------------------------------

 

termination, (or if he has already received severance pay or benefits, Executive
shall be required to repay such severance pay and benefits to the Company within
10 days of written demand by the Company) if otherwise available to Executive,
irrespective of the reason for the end of Executive’s employment. Except as set
forth in the preceding two sentences, if any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Agreement are declared to be severable.

 

  (j) No Construction Against Drafter. The parties acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both parties and not in favor or against either party.

 

  (k) Cooperation. The Executive agrees to cooperate with the Company, during
the Term and for the six years immediately thereafter, by being reasonably
available to testify on behalf of the Company or any Affiliate in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company, or any Affiliate, in any such action, suit or
proceeding, by providing information and meeting and consulting at mutually
agreeable times and places with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any Affiliate, as reasonably
requested; provided that such obligation to cooperate does not unreasonably
interfere with the Executive’s business or personal affairs. The Company agree
to reimburse the Executive for all reasonable expenses incurred by the Executive
in connection with his provision of testimony or assistance or other cooperation
contemplated by this Section.

 

  (l) Tax Withholding. The Company and its affiliates may withhold from any
amounts payable to the Executive hereunder all federal, state, city, foreign or
other taxes that the Company may reasonably determine are required to be
withheld pursuant to any applicable law or regulation (it being understood that
the Executive shall be responsible for payment of all taxes in respect of the
payments and benefits provided herein).

 

17



--------------------------------------------------------------------------------

  (m) Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

[signature page follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Spectrum Brands, Inc.

By:

 

/s/ David R. Lumley

Name:   David R. Lumley Title:   Chief Executive Officer and President

 

EXECUTIVE: /s/ Terry L. Polistina Name: Terry L. Polistina Notice Address:      
  

 

19